—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Barone, J.), entered October 13, 1998, which granted the motion of the defendants for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, with costs, as the order was superseded by an order of the same court, entered December 4, 1998, made upon reargument (see, Schneider v Analisa Salon, 270 AD2d 245 [decided herewith]). Ritter, J. P., Santucci, Thompson and McGinity, JJ., concur.